Appellate Case: 21-1224     Document: 010110703852        Date Filed: 06/30/2022      Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 30, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1224
                                                    (D.C. No. 1:20-CR-00341-RBJ-1)
  RHYAN LITTLEJOHN-CONNER,                                     (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BRISCOE, and McHUGH, Circuit Judges.
                  _________________________________

       After discharging a firearm twelve times, striking one individual in the head

 and sending another bullet through the window of a second-story apartment,

 Rhyan Littlejohn-Conner pleaded guilty to one count of being a prohibited person in

 possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). The district court

 imposed a sentence of 84 months’ imprisonment, which fell at the bottom-end of the

 Sentencing Guidelines range and three years below the statutory maximum. During

 the sentencing hearing, the district court (1) stated it could not impose a lesser

 sentence based on Mr. Littlejohn-Conner’s family circumstances and the impact a


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
 Tenth Circuit Rule 32.1.
Appellate Case: 21-1224    Document: 010110703852        Date Filed: 06/30/2022       Page: 2



 lengthy sentence would have on his family; and (2) discussed a sentence it imposed

 in a somewhat similar § 922(g) case. Mr. Littlejohn-Conner did not object to either of

 these matters, but now argues that, separately and cumulatively, they constitute error

 requiring resentencing. Concluding both matters are subject to plain error review and

 Mr. Littlejohn-Conner cannot satisfy the third and fourth prongs of that review, we

 affirm.

                                I.     BACKGROUND

                               A.    Criminal Conviction

       In 2012, Mr. Littlejohn-Conner pleaded guilty to a pair of Colorado felony

 offenses involving robbery. These convictions rendered Mr. Littlejohn-Conner

 ineligible to possess a firearm or ammunition. See 18 U.S.C. § 922(g)(1). In 2020, the

 events giving rise to this appeal began when Mr. Littlejohn-Conner and his wife were

 in their apartment and heard a loud noise. Mr. Littlejohn-Conner looked outside and

 saw a man breaking into their vehicle. Mr. Littlejohn-Conner retrieved a firearm and

 went outside to confront the man. The man returned to a vehicle in which he had

 ridden to the scene of the incident. Mr. Littlejohn-Conner fired at least twelve shots

 in the general direction of the vehicle. One of the bullets struck an occupant of the

 vehicle in the back of the head, resulting in the individual seeking medical care.

 Mr. Littlejohn-Conner’s aim was less than proficient and another bullet shattered the

 second-floor window of a nearby apartment that was occupied at the time of the

 shooting.



                                            2
Appellate Case: 21-1224    Document: 010110703852        Date Filed: 06/30/2022    Page: 3



       A grand jury charged Mr. Littlejohn-Conner with one count of possession of

 ammunition by a prohibited person, in violation of 18 U.S.C. § 922(g)(1). Pursuant to

 a written agreement, Mr. Littlejohn-Conner pleaded guilty to the charged offense.

                               B.    Sentencing Hearing

       A Presentence Investigation Report (“PSR”) calculated a total offense level of

 twenty-five. The PSR also assigned Mr. Littlejohn-Conner five criminal history

 points, placing him in criminal history category IV. With a total offense level of

 twenty-five and a criminal history category of IV, the PSR advanced a Guidelines

 range of 84 to 105 months. After resolving objections not at issue in this appeal, the

 district court adopted the calculations established by the PSR.

       The PSR also provided information about Mr. Littlejohn-Conner’s family

 circumstances. Relevant to this appeal, Mr. Littlejohn-Conner married in 2021 and,

 as of the time of sentencing, he and his wife had two children, ages one and two.

 Mr. Littlejohn-Conner’s wife also has two children from a prior relationship, then

 ages six and ten.

       Mr. Littlejohn-Conner’s relationship with his wife has been far from peaceful.

 In 2019, he was convicted of third-degree assault following a domestic violence

 incident. Specifically, Mr. Littlejohn-Conner punched the woman who is now his

 wife twice while she was holding a young child, tackled her into a glass coffee table,

 and continued to punch her until she lost consciousness. Nonetheless,

 Mr. Littlejohn-Conner’s wife provided the probation officer a letter in support of

 Mr. Littlejohn-Conner and spoke on his behalf at sentencing. Mr. Littlejohn-Conner’s

                                            3
Appellate Case: 21-1224       Document: 010110703852        Date Filed: 06/30/2022   Page: 4



 sisters also spoke on his behalf. All four women stressed the impact a lengthy

 sentence would have on Mr. Littlejohn-Conner’s family and that his children were

 dependent on him for financial support.

        Mr. Littlejohn-Conner argued for a below-Guidelines sentence of 57 months’

 imprisonment. Mr. Littlejohn-Conner contended he had reformed his behavior and

 noted he was “steadily employed,” a “good worker,” and “supporting his family” in

 the years prior to the offense. ROA Vol. III at 29–30.

        The Government acknowledged that Mr. Littlejohn-Conner had more family

 support than most defendants and that “[a]ny sentence [was] going to have a horrible

 impact on [his] family.” ROA Vol. III at 50. But the Government sought a

 top-of-the-Guidelines, 105-month sentence. In support of this sentence, the

 Government cited (1) the characteristics of the offense, including Mr.

 Littlejohn-Conner discharging the firearm; (2) how Mr. Littlejohn-Conner’s case

 compared to United States v. Colbert, a case recently before the same district court

 judge and which resulted in a 120-month sentence;1 and (3) Mr. Littlejohn-Conner’s

 criminal history, including the domestic violence incident and an active state warrant

 for his arrest at the time of the offense.

        The district court started its discussion of the appropriate sentence for

 Mr. Littlejohn-Conner by denying his motion for a downward variance from the

 Guidelines range. In denying the motion, the district court focused on the offense



        1
            Earlier in the hearing, the district court discussed the Colbert case.
                                                4
Appellate Case: 21-1224     Document: 010110703852         Date Filed: 06/30/2022      Page: 5



 characteristics and stated that although the motion was “grounded in some valid

 points concerning the defendant’s childhood, his efforts to change his life, . . . his

 concerns about his wife’s safety, and so forth could justify a variance, . . . in this case

 they don’t justify in my mind a downward variance.” Id. at 61.

        The district court then turned to the 18 U.S.C. § 3553(a) factors, beginning

 with a discussion of Mr. Littlejohn-Conner’s history and characteristics. The district

 court expressed concern about Mr. Littlejohn-Conner’s criminal history, particularly

 his 2019 domestic violence conviction, stating:

        He did pick up a robbery felony in 2012, but the significant thing that
        happened that has been talked about is his third-degree assault in 2019
        at the age of 26, a domestic violence situation in which he repeatedly
        punched and threatened Ms. Brook Johnson, who is today his wife, at
        the time his girlfriend, to the point that she lost consciousness. I know
        that Ms. Johnson has forgiven him for that. She is here today. She has
        made a very eloquent speech on his behalf, and I get that, but it was
        concerning to the probation office, to the Government, counsel, and to
        me that that was as recent as 2019 and involved the same victim that he
        now is claiming he committed this offense in part to protect. The
        criminal history is not pretty, and that’s why he had a class IV criminal
        history even at the age of 29.

 Id. at 63–64. The district court then acknowledged Mr. Littlejohn-Conner’s family

 circumstances and the statements of his family members:

        [T]hese four women in this courtroom have come here today, his wife
        and three of his sisters, to tell me that he has really changed, and he is a
        good man, and I think in many ways I have to agree with them.
               One of them said he is not the only one being punished here
        today. That is so true, because the family gets punished when I sentence
        somebody. His sisters get punished. His wife even more so gets
        punished. His kids get punished. And if only these people like
        Mr. Littlejohn-Conner would stop for a minute and think about what the
        implications of his behavior would be on his family, we wouldn’t have
        to have these four grieving women in court doing their best to support

                                             5
Appellate Case: 21-1224    Document: 010110703852        Date Filed: 06/30/2022    Page: 6



       him and urge the Court to do the best it can for him. But as I said many
       times, I can’t sentence him differently because he’s got a beautiful
       family that need his support. I can’t do better for him than I do for
       someone else that commits the very same crime that doesn’t have the
       same family issues.

 Id. at 65 (emphasis added). The district court then moved on to a discussion about

 specific deterrence, concluding it was a “major factor” because the court did not

 believe Mr. Littlejohn-Conner had learned his lesson where it was made very clear to

 him that he could not possess a firearm, but he did so anyway. Id. at 66 The district

 court also discussed proportionality in sentencing, comparing

 Mr. Littlejohn-Conner’s case to the Colbert case, which also involved the discharge

 of a firearm and a bullet striking an individual. The district court opined Mr.

 Littlejohn-Conner’s case, while having some similarities with the Colbert case, was

 not as serious. And the district court remarked that it needed to “think about [the

 Colbert case] among the many other [§ 922(g)(1)] cases I’ve had and avoid

 unwarranted disparity sentences to be proportional.” Id. at 67.

       Weighing these considerations, the district court determined a

 low-end-of-the-Guidelines sentence of 84 months’ imprisonment was fair. The

 district court then asked counsel for Mr. Littlejohn-Conner if he had anything further

 besides requesting a Bureau of Prisons facility placement recommendation. Counsel

 for Mr. Littlejohn-Conner did not raise any objection to the district court’s discussion

 of the § 3553(a) factors and sought only a placement in a facility in Arizona. The

 district court agreed to include such a recommendation in its judgment and concluded

 the proceeding by stating, “Hearing nothing, then we’ll be in recess. I want to say to

                                            6
Appellate Case: 21-1224        Document: 010110703852    Date Filed: 06/30/2022     Page: 7



 the four ladies in the back I wish you the very best. I’m sorry I couldn’t have done

 better for you.” Id. at 70.

        Mr. Littlejohn-Conner appeals his sentence, advancing two claims of error.

 First, Mr. Littlejohn-Conner argues the district court erred in believing it could not

 consider Mr. Littlejohn-Conner’s family circumstances and the impact a lengthy

 prison term would have on his family. Second, Mr. Littlejohn-Conner argues the

 district court plainly erred by focusing on the Colbert case, rather than sentences

 typically imposed on § 922(g)(1) offenders nationally, when discussing the need to

 avoid unwarranted sentencing disparities. And Mr. Littlejohn-Conner contends even

 if one of the two errors by the district court does not warrant vacatur and remand, the

 combined impact of the errors does. The Government contends Mr. Littlejohn-Conner

 failed to object to the district court’s comments about consideration of his family

 circumstances such that his first argument, like his second argument, is subject to

 plain error review. And the Government contends that while neither issue involves an

 error, Mr. Littlejohn-Conner certainly has failed to satisfy the plain error standard.

                                    II.   DISCUSSION

        First, we discuss the standard of review applicable to each of

 Mr. Littlejohn-Conner’s claims of error, concluding plain error review applies to

 both. Second, we apply plain error review, concluding, even when the claims of error

 are cumulated, Mr. Littlejohn-Conner has not satisfied the third and fourth prongs of

 that review.



                                             7
Appellate Case: 21-1224     Document: 010110703852         Date Filed: 06/30/2022        Page: 8



                                A.     Standard of Review

        Mr. Littlejohn-Conner concedes he did not object to the district court’s

 discussion of the Colbert case and its consideration of other unnamed 18 U.S.C.

 § 922(g) cases in which it imposed sentences. Accordingly, the parties agree this

 issue is subject to plain error review. Mr. Littlejohn-Conner also failed to object to

 the district court’s comments about consideration of his family circumstances. But,

 on this issue, Mr. Littlejohn-Conner contends he did not need to object because he

 presented the factor for consideration but, in his view, the district court stated it

 legally could not consider the factor. We view the sentencing hearing transcript

 differently than Mr. Littlejohn-Conner and conclude he needed to raise an objection

 to preserve the issue.

        It is a fine line between when a defendant must object to a district court’s

 explanation on a sentencing factor and when no objection is needed to preserve an

 issue. On the one hand, where an “issue has been raised and ruled upon before

 pronouncement of sentence,” the defendant need not “perform a superfluous and

 futile gesture” of raising an objection to the ruling because such “would take the time

 of the district courts for [a] meaningless charade.” United States v. Lopez-Avila, 665

 F.3d 1216, 1218 (10th Cir. 2011). On the other hand, where a district court fails to

 adequately explain its reasoning and an objection would permit the court to clarify

 the record and offer any additional necessary explanation, the defendant must raise

 an objection to preserve the issue. United States v. Gantt, 679 F.3d 1240, 1247 (10th

 Cir. 2012).

                                              8
Appellate Case: 21-1224     Document: 010110703852       Date Filed: 06/30/2022     Page: 9



        An objection was needed in this instance. The district court stated, “I can’t

 sentence him differently because he’s got a beautiful family that need his support. I

 can’t do better for him than I do for someone else that commits the very same crime

 that doesn’t have the same family issues.” ROA Vol. III at 65. We could read this

 statement in one of two ways. First, as Mr. Littlejohn-Conner contends, it might

 suggest the district court did not believe the 18 U.S.C. § 3553(a) factors permitted it

 to consider Mr. Littlejohn-Conner’s family circumstances. Second, as the

 Government suggests, it might indicate the district court did not believe

 Mr. Littlejohn-Conner’s family circumstances were so persuasive as to warrant a

 different sentence when weighed with the other § 3553(a) factors. This latter reading

 appears more likely where the district court, earlier in the hearing, commented on the

 potential validity of Mr. Littlejohn-Conner’s motion for a downward variance but

 concluded the considerations offered by Mr. Littlejohn-Conner in support of the

 motion were insufficient to warrant a downward variance from the Guidelines range.

 Id. at 61; supra at 4–5. But, at a minimum, where the district court’s explanation is

 subject to multiple readings, an objection would not have been futile because it

 would have permitted the district court to clarify its statement.2 Accordingly, the

 issue is subject to plain error review.



        2
          To avoid this conclusion, Mr. Littlejohn-Conner attempts to compare his case
 to United States v. Vargas-Ortega, 736 F. App’x 761 (10th Cir. 2018) (unpublished),
 where we held an objection was not required to preserve an issue. In Vargas-Ortega,
 the district court rejected consideration of family circumstances, stating:

                                            9
Appellate Case: 21-1224     Document: 010110703852        Date Filed: 06/30/2022        Page: 10



        To satisfy the plain error standard, the defendant must establish (1) “an error

  that has not been intentionally relinquished or abandoned,” (2) “the error must be

  plain—that is to say, clear or obvious,” (3) “the error must have affected the

  defendant’s substantial rights,” and (4) “the error seriously affects the fairness,

  integrity or public reputation of judicial proceedings.” Rosales-Mireles v. United

  States, 138 S. Ct. 1897, 1904–05 (2018) (quoting Molina-Martinez v. United States,

  578 U.S. 189, 194 (2016)). A defendant must satisfy all four prongs to obtain relief

  and if a defendant is unable to satisfy one of the prongs, we need not address the



        I do not consider his family circumstances, and I don’t for several
        reasons. It’s not because it isn’t important to him. It’s because it is not a
        factor or an objective under 18 U.S.C. Section 3553. Some defendants
        are fortunate to have loving families. Other defendants are not so
        fortunate. Some defendants who have loving families behave in ways
        that [are] destructive to their family members. Other defendants, such as
        this defendant, [have] behaved in a responsible fashion in taking care of
        his family. But the existence of his family and the importance of his
        family to him do not bear upon any of the sentencing objectives or
        sentencing factors. I think he’s fortunate to have a loving family, and
        I’m hopeful that they will be able to work something out once he is
        relocated in Mexico.

  Id. at 762 (emphasis added). As shown by the emphasized language, the district court
  in Vargas-Ortega clearly and unambiguously connected its inability to consider
  family circumstances to the factors on which it believed § 3553(a) permitted
  consideration. Thus, any objection in Vargas-Ortega would have proved
  unproductive as the district court would have repeated its misconception that
  § 3553(a) did not permit consideration of the defendant’s family circumstances. Id. at
  763–64; see also United States v. Munoz-Nava, 524 F.3d 1137, 1148 (10th Cir. 2008)
  (holding no abuse of discretion where district court considered family circumstances
  when varying downward). In Mr. Littlejohn-Conner’s case, the district court merely
  made the somewhat ambiguous statement that it could not sentence him differently
  based on family circumstances; but it never made a clear misstatement of law
  regarding the § 3553(a) factors barring consideration of family circumstances.
                                             10
Appellate Case: 21-1224     Document: 010110703852        Date Filed: 06/30/2022    Page: 11



  remaining prongs. United States v. Rosales-Miranda, 755 F.3d 1253, 1258 (10th Cir.

  2014); United States v. Pablo, 696 F.3d 1280, 1301 (10th Cir. 2012). On the third

  prong, for an error to affect substantial rights, the error usually “must have affected

  the outcome of the district court proceedings.” United States v. Gonzalez-Huerta, 403

  F.3d 727, 732 (10th Cir. 2005) (quoting United States v. Cotton, 535 U.S. 625, 632

  (2002)); see also Rosales-Miranda, 755 F.3d at 1258 (“An error seriously affects the

  defendant’s substantial rights, as those terms are used in the plain-error test, when the

  defendant demonstrates that there is a reasonable probability that, but for the error

  claimed, the result of the proceeding would have been different.” (internal quotation

  marks omitted)). On the fourth prong, an error “seriously affects the fairness,

  integrity, or public reputation of judicial proceedings” and permits for reversal “only

  where the error is particularly egregious and the failure to notice the error would

  result in a miscarriage of justice.”3 Rosales-Miranda, 755 F.3d at 1262 (internal

  quotation marks omitted).


        3
           Mr. Littlejohn-Conner contends the Government waived any argument under
  the third and fourth prongs of plain error review relative to his family circumstances
  argument. But the Government invoked plain error review for the issue. And
  Mr. Littlejohn-Conner cites only caselaw involving general principles of waiver
  rather than caselaw holding the Government, after invoking plain error review, can
  implicitly waive the applicability of one or more prongs of that standard by not
  briefing them in a response brief. See Reply Br. at 1–2. Further,
  Mr. Littlejohn-Conner’s attempt to rely on waiver is contrary to the framework of
  plain error review, which places the burden on the defendant to satisfy each of the
  four prongs of plain error. Greer v. United States, 141 S. Ct. 2090, 2097 (2021)
  (“The defendant has ‘the burden of establishing entitlement to relief for plain error.’
  United States v. Dominguez Benitez, 542 U.S. 74, 82 (2004). That means that the
  defendant has the burden of establishing each of the four requirements for plain-error
  relief.”).
                                             11
Appellate Case: 21-1224     Document: 010110703852        Date Filed: 06/30/2022      Page: 12



                                      B.     Analysis

        We conclude Mr. Littlejohn-Conner has not satisfied the third prong of plain

  error review, even when his alleged errors are cumulated. The statutory range for an

  offense under § 922(g)(1) is up to 120 months’ imprisonment. 18 U.S.C. § 924(a)(2).

  As our starting point for evaluating the impact of both alleged errors, we contemplate

  the seriousness of Mr. Littlejohn-Conner’s offense, in that he not only illegally

  possessed ammunition but he also discharged a firearm twelve times in a residential

  area, striking one individual in the head and sending another bullet through the

  window of an occupied second-floor apartment. As reflected by

  Mr. Littlejohn-Conner’s Guidelines range of 84 to 105 months, which approached the

  statutory maximum, the conduct underlying the offense exceeded mere possession of

  ammunition and placed Mr. Littlejohn-Conner on the more severe end of § 922(g)(1)

  offenders.

        Furthermore, as recognized by the district court, despite his relatively youthful

  age, Mr. Littlejohn-Conner’s criminal history was persistent from 2008 through 2019.

  See ROA Vol. III at 63–64 (“The criminal history is not pretty, and that’s why he had

  a class IV criminal history even at the age of 29.”). And Mr. Littlejohn-Conner was

  far from a model prisoner while previously incarcerated and his conduct while more

  recently on probation resulted in a pending state warrant for his arrest for failing to

  comply with probation terms. ROA Vol. II at 10, 12–13. This supported the district

  court’s conclusion that specific deterrence was a “major factor” in selecting a

  sentence. ROA Vol. III at 66. Yet, despite these considerations counseling in favor of

                                             12
Appellate Case: 21-1224     Document: 010110703852        Date Filed: 06/30/2022    Page: 13



  a stiff sentence, the district court selected a sentence at the low-end of the Guidelines

  range, some 36 months below the statutory maximum.4 A presumption of

  reasonableness attaches to a sentence within the Guidelines range, no less a sentence

  at the very bottom of a 21-month Guidelines range. See United States v. Wireman,

  849 F.3d 956, 964 (10th Cir. 2017) (“[A] within-[G]uideline-range sentence that the

  district court properly calculated is entitled to a rebuttable presumption of

  reasonableness on appeal.” (internal quotation marks and ellipsis omitted)).

        With this presumption of reasonableness as a backdrop,5

  Mr. Littlejohn-Conner first argues that had the district court considered his family

  circumstances, it would have varied below the Guidelines. For two reasons, we

  conclude Mr. Littlejohn-Conner has not demonstrated a reasonable probability of

  such a sentence.

        First, although Mr. Littlejohn-Conner attempted to paint himself as a family

  man, his record suggests otherwise. Just a year and eight months before the offense

  of conviction, Mr. Littlejohn-Conner sustained a conviction in connection with a

  serious domestic violence offense against his now-wife, punching her twice in the

  face while she held one of her children and then tackling her into a glass table and


        4
          Of note, the sentence selected by the district court matched the
  recommendation of the probation officer and was almost two years below the
  sentence sought by the Government.
        5
           Where Mr. Littlejohn-Conner raises challenges to the procedural
  reasonableness of his sentence, this presumption of reasonableness does not directly
  apply but merely serves as a backdrop for our analysis of the third and fourth prongs
  of plain error review.
                                             13
Appellate Case: 21-1224    Document: 010110703852        Date Filed: 06/30/2022     Page: 14



  punching her further until she lost consciousness. ROA Vol. II at 12. The incident

  even led to the issuance of a mandatory protection order that remains active through

  July 2025. And, when discussing Mr. Littlejohn-Conner’s criminal history, the

  district court recognized the gravity of this offense and how it contradicted

  Mr. Littlejohn-Conner’s attempt to paint himself as a family man.

        Second, it is true that a district court may consider family circumstances when

  selecting a sentence. See 18 U.S.C. § 3553(a)(1) (permitting consideration of

  defendant’s “history and characteristics”); see also United States v. Munoz-Nava, 524

  F.3d 1137, 1148 (10th Cir. 2008) (holding district court did not abuse its discretion

  when varying downward based on family circumstances). But, within the departure

  context, the Guidelines strongly caution against relying on family circumstances to

  reach a lower sentence, stating that “[i]n sentencing a defendant convicted of an

  offense other than an offense described in the following paragraph, family ties and

  responsibilities are not ordinarily relevant in determining whether a departure may be

  warranted.” United States Sentencing Guidelines Manual, §5H1.6 (policy statement)

  (2018); see also Munoz-Nava, 524 F.3d at 1148 (“The Guidelines disfavor the

  consideration of family ties and responsibilities.”). Turning to the related variance

  context, we have acknowledged “family circumstances were likewise disfavored in

  the § 3553(a) analysis.” Munoz-Nava, 524 F.3d at 1148. Thus, while a permissible

  consideration, family circumstances are not typically a predominating consideration

  in the § 3553(a) analysis.



                                             14
Appellate Case: 21-1224     Document: 010110703852        Date Filed: 06/30/2022       Page: 15



        When Mr. Littlejohn-Conner’s family circumstances are weighed against the

  other § 3553(a) considerations, including the nature and severity of his offense

  conduct, his criminal history, the need for specific deterrence and to protect the

  public, the record as a whole does not support the likelihood or appropriateness of a

  below-Guidelines sentence. Accordingly, if the district court committed any error

  relative to consideration of Mr. Littlejohn-Conner’s family circumstances, we

  conclude the error had a negligible impact on the sentencing proceeding.

        Mr. Littlejohn-Conner next contends the district court plainly erred by

  focusing on the Colbert case when attempting to avoid unwarranted sentencing

  disparities. The relevant statutory provision states:

        (a) Factors to be considered in imposing a sentence.—The court shall
        impose a sentence sufficient, but not greater than necessary, to comply
        with the purposes set forth in paragraph (2) of this subsection. The
        court, in determining the particular sentence to be imposed, shall
        consider—
                                           ***
               (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct

  18 U.S.C. § 3553(a)(6). “On its face, this factor requires a district court to take into

  account only disparities nationwide among defendants with similar records and

  Guideline calculations.”6 United States v. Martinez, 610 F.3d 1216, 1228 (10th Cir.


        6
           The fact that § 3553(a)(6) requires a district court to consider nationwide
  disparities does not preclude a district court from remaining cognizant of sentences
  imposed within the district in cases with similar facts. See United States v. Gaccione,
  977 F.3d 75, 85 (1st Cir. 2020) (noting that concern would arise under § 3553(a)(6)
  “if two identically situated defendants received different sentences from the same
  judge.” (quoting United States v. Arsenault, 833 F.3d 24, 33 n.5 (1st Cir. 2016))); see
                                             15
Appellate Case: 21-1224     Document: 010110703852        Date Filed: 06/30/2022     Page: 16



  2010) (internal quotation marks omitted) (first emphasis added); see also United

  States v. Ivory, 532 F.3d 1095, 1107 (10th Cir. 2008) (Section “3553(a)(6) . . . looks

  to uniformity on a national scale.”). Thus, if the district court believed reference to

  the Colbert case satisfied the need to consider sentencing disparities under

  § 3553(a)(6), such was error.

        We, however, are unpersuaded that any alleged misunderstanding of the law

  by the district court had a meaningful effect on the outcome of

  Mr. Littlejohn-Conner’s sentencing proceeding. First, as with our analysis of

  Mr. Littlejohn-Conner’s family circumstances argument, the record as a whole

  strongly supported a within-Guidelines sentence, arguably one in excess of the

  bottom of the Guideline range. Second, if the district judge was familiar with the

  need to avoid nationwide sentencing disparities when conducting sentencing in the

  Colbert case (and “the many other [§ 922(g)(1)] cases [he] had”), ROA Vol. III at 67,

  then reference to those cases necessarily, by way of the transitive property,



  also Unites States v. Sanchez, 989 F.3d 523, 539 (7th Cir. 2021) (Section “3553(a)(6)
  provides for discretionary comparison and ‘applies to defendants with similar
  records who have been found guilty of similar conduct’ . . . . Further, our case law
  neither precludes nor requires comparison to a parallel conspiracy—whether before
  the same or different judges—when considering unwarranted disparities under
  § 3553(a)(6)” (quoting United States v. Durham, 645 F.3d 883, 897 (7th Cir. 2011)));
  United States v. Houston, 529 F.3d 743, 752 (6th Cir. 2008) (observing that a
  sentencing judge has discretion to consider “local disparities” under § 3553(a)(6)
  when selecting a sentence); United States v. Ausburn, 502 F.3d 313, 330 (3d Cir.
  2007) (vacating sentence where district court did not consider defendant’s argument
  “that two cases recently decided in the same district . . . provided bench marks for
  determining a proper sentence, and that the court should hew close to the sentences in
  those cases”).
                                             16
Appellate Case: 21-1224     Document: 010110703852        Date Filed: 06/30/2022    Page: 17



  incorporated consideration of avoiding unwarranted nationwide sentencing

  disparities. Third, and most importantly, while the district court discussed the Colbert

  case at some length, it does not appear from the record that the Colbert case

  significantly influenced the district court’s ultimate selection of a sentence. While the

  same district judge imposed a 120-month sentence in the Colbert case,

  Mr. Littlejohn-Conner received only an 84-month sentence, some 36 months’ and

  30% below the sentence imposed in Colbert.

         Similar to the family circumstances issue, any error by the district court in

  considering the Colbert case as part of its effort to avoid unwarranted disparities in

  accord with § 3553(a)(6) had a negligible impact on the sentence the district court

  ultimately selected. And when we combine the negligible impact of any presumed

  error regarding family circumstances with the negligible impact of any presumed

  error regarding consideration of the Colbert case, we are unpersuaded the cumulative

  impact of the alleged errors affected Mr. Littlejohn-Conner’s substantive rights. For

  the same reasons, we are unpersuaded any errors seriously affected the fairness,

  integrity, or public reputation of the judicial proceeding. Accordingly,

  Mr. Littlejohn-Conner has not satisfied his burden under the third and fourth prongs

  of the plain error analysis.




                                             17
Appellate Case: 21-1224   Document: 010110703852     Date Filed: 06/30/2022   Page: 18



                               III.   CONCLUSION

        We AFFIRM the judgment and the sentence imposed by the district court.


                                          Entered for the Court


                                          Carolyn B. McHugh
                                          Circuit Judge




                                         18
Appellate Case: 21-1224   Document: 010110703852     Date Filed: 06/30/2022   Page: 19



  United States v. Littlejohn-Conner, No. 21-1224
  BACHARACH, J., dissenting.

        I respectfully dissent because the district court committed plain error

  in misapplying 18 U.S.C. § 3553(a)(6). When sentencing Mr. Littlejohn,

  the district court mistakenly stated that it had to consider a possible

  disparity with its own past sentences. Although the law might have allowed

  the court to consider such a disparity, such consideration wasn’t required;

  § 3553(a)(6) required only that a district court consider national

  disparities, not the court’s own past sentences. Because this mistake

  constituted plain error, I would vacate Mr. Littlejohn’s sentence and

  remand for resentencing.

  1.    Our review is for plain error.

        Mr. Littlejohn did not make this argument in district court, so we

  review only for plain error. Under this standard, Mr. Littlejohn must “show

  that (1) the district court erred; (2) the error was plain; (3) the error affects

  the defendant’s substantial rights; and (4) the error seriously affects the

  fairness, integrity, or public reputation of judicial proceedings.” United

  States v. Silva, 981 F.3d 794, 797 (10th Cir. 2020) (quoting United States

  v. Sabillon-Umana, 772 F.3d 1328, 1333 (10th Cir. 2014)).

  2.    The district court committed a plain error by stating that it had
        an obligation to avoid disparities with its own past sentences.

        When sentencing a defendant, the district court must consider “the

  need to avoid unwarranted sentence disparities.” 18 U.S.C. § 3553(a)(6).
Appellate Case: 21-1224   Document: 010110703852     Date Filed: 06/30/2022   Page: 20



  This consideration involves “only disparities nationwide among defendants

  with similar records and Guideline calculations.” United States v. Adams,

  751 F.3d 1175, 1183 (10th Cir. 2014) (quoting United States v. Damato,

  672 F.3d 832, 848 (10th Cir. 2012) (emphasis in original)).

        Although § 3553(a)(6) addresses only national disparities, the

  Supreme Court has allowed district courts to consider possible disparities

  with the sentences of co-conspirators. Gall v. United States, 552 U.S. 38,

  54–55 (2007). And the Sixth Circuit apparently allows district courts to

  consider the sentences of similarly situated defendants. See United States

  v. Houston, 529 F.3d 743, 752 (6th Cir. 2008) (“The district judge, in his

  discretion, might have considered local disparities to be a relevant

  consideration . . . .”); cf. United States v. Gaccione, 977 F.3d 75, 85 (1st

  Cir. 2020) (“[C]oncerns [could arise under § 3553(a)(6)] only if two

  identically situated defendants received different sentences from the same

  judge . . . .” (cleaned up)). But the district court went further, stating that

  it had an obligation to consider its own past sentences.

        The district court first stated this misunderstanding at Mr.

  Littlejohn’s change-of-plea hearing. There the district court

             explained that it “considers a whole list of other factors that
              are provided in the statute” and

             listed the § 3553(a) factors.




                                          2
Appellate Case: 21-1224   Document: 010110703852   Date Filed: 06/30/2022     Page: 21



  R. vol. 3, at 12. But rather than list avoidance of nationwide sentencing

  disparities, the court listed avoidance of disparities with its own past

  sentences. Id.

        At the sentencing, the district court applied this misunderstanding,

  repeatedly drawing parallels between Mr. Littlejohn’s conduct and the

  conduct of a prior defendant (Mr. Herman Colbert). Like Mr. Littlejohn,

  Mr. Colbert was a felon who had a loaded firearm and used it to shoot at

  someone. The district court varied upward and sentenced Mr. Colbert to the

  statutory maximum of 120 months. R. vol. 3, at 67.

        When referring to Colbert, the district court noted that Mr.

  Littlejohn’s case was

        not [Colbert] in that in [Colbert] the victim died, but the
        similarity is that you have a fellow who has a prior felony, is
        prohibited from having a firearm, but nevertheless does have a
        firearm, and it’s loaded, and there is an argument or an incident
        that occurs, and the firearm is fired, and somebody is either hurt
        or killed or could have been killed. That is why I varied above
        guideline in [Colbert]. And one thing I’m supposed to do as a
        judge is to avoid unwarranted sentencing disparities, and so I
        am comparing this situation to that situation as one of the factors
        I am thinking about in this case.

  Id. at 24 (emphasis added).

        Later in the hearing, the district court again referred to Colbert:

        I varied upwards to the top of the sentencing range and sentenced
        Mr. Colbert to 120 months, the highest I could give him. And I
        have to think about that case among the many other possession
        of firearm by felon cases I’ve had and avoid unwarranted
        disparity sentences to be proportional. And when I put Mr.
        Littlejohn-Conner into that proportionality frame, I don’t think


                                         3
Appellate Case: 21-1224   Document: 010110703852    Date Filed: 06/30/2022   Page: 22



        his case, fortunately for him and for the victim and for his
        family, is as aggravated as Colbert’s case, but it’s not that far
        from it.

  Id. at 67 (emphasis added).

        We may assume for the sake of argument that the district court could

  consider the past sentence in Colbert. But the court didn’t “have to think

  about that case” to “avoid unwarranted disparity [in sentences].” Id.

        A district court must consider “all of the § 3553(a) factors to

  determine whether they support the sentence requested by a party.” Gall,

  552 U.S. at 49–50; see United States v. Smart, 518 F.3d 800, 803 (10th Cir.

  2008) (“Section 3553(a) mandates consideration of its enumerated factors

  . . . .”). But in the context of § 3553(a)(6), our precedent requires

  consideration only of national disparities, not local ones. See United States

  v. Verdin-Garcia, 516 F.3d 884, 899 (10th Cir. 2008) (“[E]ven if

  sentencing disparities among co-defendants may be considered by district

  courts in the exercise of their sentencing discretion [under Gall], 18 U.S.C.

  § 3553(a)(6) requires a judge to take into account only disparities

  nationwide among defendants with similar records and Guideline

  calculations.” (emphasis in original)); United States v. Tindall, 519 F.3d

  1057, 1066 (10th Cir. 2008) (“[W]e have held that § 3553(a)(6) requires a

  judge to take into account only disparities nationwide . . . .” (cleaned up)).

        So even if we assume that the district court could consider its own

  past sentences, the court had no obligation to consider them. Yet here, the


                                         4
Appellate Case: 21-1224   Document: 010110703852    Date Filed: 06/30/2022   Page: 23



  district court mistakenly stated that it had to consider its own past

  sentences, like the past sentence in Colbert, when sentencing Mr.

  Littlejohn.

        Because we’ve held that § 3553(a)(6) requires consideration only of

  nationwide disparities (not disparities with the court’s own past sentences),

  the district court committed an error that’s considered obvious under our

  precedents. See United States v. Hunter, 739 F.3d 492, 496 (10th Cir.

  2013) (an error is plain if the Supreme Court or Tenth Circuit has

  addressed the issue).

  3.    The district court’s error affected Mr. Littlejohn’s substantial
        rights.

        I thus consider whether the error affected the defendant’s substantial

  rights. See Part 1, above. A defendant’s substantial rights are affected by

  an error if there is “a reasonable probability that, but for the error claimed,

  the result of the proceeding would have been different.” United States v.

  Clark, 415 F.3d 1234, 1240 (10th Cir. 2005) (quoting United States v.

  Dazey, 403 F.3d 1147, 1175 (10th Cir. 2005)). So in the sentencing

  context, there must be a reasonable probability that, but for the error, the

  defendant would have received a lesser sentence. United States v. Burns,

  775 F.3d 1221, 1224 (10th Cir. 2014).




                                         5
Appellate Case: 21-1224   Document: 010110703852    Date Filed: 06/30/2022   Page: 24



        The government argues that even if the district court had erred, the

  error wouldn’t have affected Mr. Littlejohn’s substantial rights because the

  district court

             imposed a sentence within the applicable guideline range and

             considered other factors to arrive at the sentence.

  The district court did correctly calculate the guideline range and select a

  sentence within that range. And the district court implicitly considered

  national disparities by applying the guidelines. See United States v.

  Franklin, 785 F.3d 1365, 1371 (10th Cir. 2015).

        But the problem wasn’t the district court’s failure to consider

  national disparities. To the contrary, the problem was the district court’s

  mistaken belief that it had to consider not only national disparities but also

  the court’s past sentences. If the district court recognized that it had a

  choice, it might have decided not to consider the sentence imposed in

  Colbert.

        The court considered not only the past sentence in Colbert but also

  other factors, such as deterrence, rehabilitation, criminal history, and

  community safety. But we have no way of knowing whether the district

  court would have imposed a shorter sentence without the mistaken view

  that it needed to avoid a disparity with the past sentence in Colbert. What

  we do know is that the district court




                                          6
Appellate Case: 21-1224   Document: 010110703852   Date Filed: 06/30/2022   Page: 25



             expressly measured Mr. Littlejohn’s sentence by comparing his
              conduct and sentence to Mr. Colbert’s and

             emphasized the need for consistency with Mr. Colbert’s
              sentence just before announcing the sentence for Mr.
              Littlejohn.

  R. vol. 3, at 67–68. And we have good reason to suspect that Mr. Colbert’s

  sentence exerted upward pressure because the district court explained that

  it did not “think [Mr. Littlejohn’s] case . . . [was] as aggravated as

  Colbert’s case, but [it was] not that far from it.” Id. at 67 (emphasis

  added).

        Given the comparison to Mr. Colbert’s sentence, the court might

  easily have imposed a shorter sentence for Mr. Littlejohn. Even if the error

  had extended the sentence only a month or two, the difference would have

  prejudiced Mr. Littlejohn by extending his incarceration. See United States

  v. Joseph, 716 F.3d 1273, 1280 (9th Cir. 2013) (“We have held that when a

  plain error may have led to a sentence that was one month longer than

  necessary, even within the Sentencing Guidelines, that error ‘affects

  substantial rights.’” (quoting United States v. Hammons, 558 F.3d 1100,

  1106 (9th Cir. 2009))).

        Because the district court used Mr. Colbert’s sentence as the

  benchmark, the error affected Mr. Littlejohn’s substantial rights.




                                         7
Appellate Case: 21-1224   Document: 010110703852   Date Filed: 06/30/2022   Page: 26



  4.    The error seriously affected the fairness of the judicial
        proceedings.

        Given the effect on substantial rights, I would consider whether the

  error seriously affected the “fairness, integrity, or public reputation of

  judicial proceedings.” United States v. Wireman, 849 F.3d 956, 962 (10th

  Cir. 2017) (quoting United States v. Marquez, 833 F.3d 1217, 1221 (10th

  Cir. 2016)). We presume satisfaction of this requirement “whenever a

  defendant has established that an unobjected-to sentencing error affects his

  substantial rights.” United States v. Godinez-Perez, 864 F.3d 1060, 1068

  (10th Cir. 2016).

        Setting this presumption aside, the government argues that Mr.

  Littlejohn must show a “strong possibility” that a remand would result in

  “a significantly lower sentence.” United States v. Andrews, 447 F.3d 806,

  813 (10th Cir. 2006). But this language merely describes a sufficient—not

  a necessary—showing under this step. United States v. Sabillon-Umana,

  772 F.3d 1328, 1334 n.1 (10th Cir. 2014).

        The government argues that under all of the other factors that the

  district court considered, the sentence would have been the same regardless

  of the comparison to Colbert. This argument rests on speculation. The

  court based the sentence at least partly on a mistaken belief that it had to

  consider the past sentence in Colbert. The court did not explain how much

  of the sentence was attributable to Colbert, so we can’t assume that the



                                         8
Appellate Case: 21-1224   Document: 010110703852    Date Filed: 06/30/2022   Page: 27



  sentence would have been the same without the district court’s error. At a

  minimum, the district court might have shaved months from the sentence.

  See United States v. Cordery, 656 F.3d 1103, 1108 (10th Cir. 2011)

  (concluding that a sentencing error “seriously affect[ed] the fairness,

  integrity or public reputation of judicial proceedings” given the uncertainty

  of the effect even if it wouldn’t have extended the imprisonment more than

  five months (quoting United States v. Gonzalez-Huerta, 403 F.3d 727, 736

  (10th Cir. 2005) (en banc))). Given the inherent uncertainty of the impact

  on Mr. Littlejohn’s sentence, what citizen wouldn’t “bear a rightly

  diminished view of the judicial process and its integrity?” Sabillon-Umana,

  772 F.3d at 1333.

        The error not only threatens to prolong Mr. Littlejohn’s incarceration

  but also to undermine § 3553(a)(6)’s core purpose. See, e.g., United States

  v. Gallegos, 129 F.3d 1140, 1143 (10th Cir. 1997) (“[T]he purpose of the

  guidelines is to eliminate unwarranted disparities in sentencing nationwide

  . . . .” (cleaned up)). If district courts were to apply § 3553(a)(6) this way,

  the practice would perpetuate sentencing inequities between unusually

  harsh and lenient judges. By perpetuating these inequities, the district

  court’s interpretation of the guidelines would entrench disparities between

  district judges and undermine “Congress’ basic goal in passing the

  Sentencing Act[, which] was to move the sentencing system in the




                                         9
Appellate Case: 21-1224   Document: 010110703852   Date Filed: 06/30/2022   Page: 28



  direction of increased uniformity.” United States v. Booker, 543 U.S. 220,

  253 (2005).

        The danger is apparent in the string of cases leading to Mr.

  Littlejohn’s sentence. In sentencing Mr. Littlejohn, the district court

  reasoned that this case “was not that far from” Mr. Colbert’s case. R. vol.

  3, at 67. And in Colbert, the district court had relied on another of its past

  sentences as a reason to vary upward and impose the statutory maximum

  sentence. Tr. of Sentencing Hr’g at 51:5–13, United States v. Colbert, No.

  1:19-CR-00321-RBJ-1 (D. Colo. Feb. 5, 2021), ECF No. 96. 1

        As in our case, the district court explained in Colbert that

  § 3553(a)(6) had required consideration of “unwarranted sentencing

  disparities.” Id. at 51:5–6. But instead of considering sentences

  nationwide, the district court compared Mr. Colbert’s case to another local

  case where the same district court had “sentenced a man to 58 months who

  possessed but did not use a firearm, and who had led an exemplary life

  since his prior felony.” Id. at 51:7–13.

        So the district court’s mistaken belief that it had to consider its own

  past sentences has now contributed to the sentences of two defendants.



  1
        We may take judicial “notice of proceedings in other courts . . . if
  those proceedings have a direct relation to matters at issue.” St. Louis
  Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir. 1979); see
  also United States v. Black, 25 F.4th 766, 769 n.2 (10th Cir. 2022) (taking
  judicial notice of related proceedings in the Western District of Missouri).

                                        10
Appellate Case: 21-1224   Document: 010110703852   Date Filed: 06/30/2022    Page: 29



  That misguided focus on the district court’s own past sentences could

  widen national disparities, the evil underlying § 3553(a)(6). In my view,

  the district court’s error thus undermines the fairness of the judicial

  proceedings by prolonging Mr. Littlejohn’s incarceration and perpetuating

  local consistency at the expense of national uniformity.

  5.    Conclusion

        Our precedent requires a district court to avoid nationwide

  disparities, not disparities with the court’s own past sentences. So the

  district court plainly erred when it interpreted § 3553(a)(6) to require

  consideration of the court’s own past sentences. This error affected Mr.

  Littlejohn’s substantial rights and seriously affected the fairness of the

  proceedings. So I would reverse the sentence and remand for resentencing.

  Because the majority affirms the sentence, I respectfully dissent.




                                        11